Citation Nr: 1518631	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-05 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI), to include a cognitive disorder, including the threshold question of whether a motor vehicle accident during service was not in the line of duty due to willful misconduct.  

2.  Entitlement to service connection for a left shoulder injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2002 to September 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO also issued an administrative decision service in May 2007 finding that injuries received as a result of a motor vehicle accident during service on June 26, 2005, were the result of his own willful misconduct and a bar to VA benefits.  As additional relevant records were received later in May 2007, the matter is not final and remains pending pursuant to 38 C.F.R. § 3.157(b).  See 38 C.F.R. § 3.104(b).  

The Board has recharacterized the claim of service connection for TBI to include a cognitive disorder.  This is needed to better reflect the expanded scope of the claim now at issue in light of all evidence and argument developed during the course of the appeal.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran did not indicate on his February 2013 substantive appeal form whether he wished to appear for a Board hearing on this matter.  In a March 2013 appellate brief, the Veteran's representative indicated that the Veteran did not elect to participate in a hearing.  A second appellate brief submitted by the Veteran's national representative in December 2014 did not indicate that the Veteran wished to appear at a Board hearing.  Accordingly, the Board will proceed as if he does not wish to have a Board hearing.  See 38 C.F.R. §§ 20.700, 20.703 (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board finds that additional development is necessary for the claims of service connection for TBI and a left shoulder injury.

TBI

This claim currently involves two different theories of entitlement.  

First, that the TBI was incurred directly during service.  The Veteran claims that he self-treated his posttraumatic stress disorder (PTSD) with alcohol, leading to a June 2005 drunk driving accident.  The Board notes that the Veteran suffered a TBI as a result of this car accident and that the accident occurred while the Veteran was on authorized leave.  

The service department conducted an investigation and determined that the car accident was not in the line of duty as it was willful misconduct.  The RO issued a decision in May 2007 reaching the same determination.  At present it appears that this remains an open issue subject to appeal, and it is central to the resolution of his direct theory of entitlement.  

Where drug and alcohol use is at issue, service connection is precluded "in two situations: 1) for primary alcohol abuse disabilities; and 2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Service connection is not precluded if alcohol abuse is secondary to a service-connected disability.  However, service connection would be precluded for the alcohol or drug abuse disability if it is due to willful action rather than the result of the service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376, 1378 (Fed. Cir. 2001).  

Here, reconsideration must be given to whether, in light of his PTSD, the Veteran's act of drinking alcohol before the accident could involve the "deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences."  See 38 C.F.R. § 3.1(n)(1).  

Notwithstanding the above, the evidence also suggests a secondary theory of entitlement indicating that a current cognitive disorder may be secondary to the Veteran's PTSD.  Specifically, a VA PTSD examiner in July 2011summarized that a "recent neuropsychological assessment found evidence of substantial resolution of the cognitive sequelae of the head injury suffered in 2005," but that "any continuing cognitive inefficiency was found to be now a function of the PTSD, the TBI effects having resolved sufficiently to no longer be a factor."  

With regard to this secondary theory of entitlement, a VA examination is needed to determine what cognitive impairment is currently associated with his PTSD as opposed to the TBI.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

All missing VA treatment records should be associated with the claims file, to include the February 2011 neuropsychological assessment cited by the July 2011 examiner, plus all updated VA treatment records.  

Left Shoulder

Regarding the Veteran's left shoulder claim, a VA examination is needed to address the complex medical questions involving in the claim.    

VA treatment records reflect that the Veteran has been diagnosed with left shoulder rotator cuff tendinitis, tendinosis at the insertion of the supraspinatus and infraspinatus tendons, mild subacromial space narrowing, posttraumatic changes at the acromioclavicular joint with superimposed osteoarthritis, and calcification over the superior acromioclavicular joint.  While receiving VA treatment in November 2010 and elsewhere, the Veteran has reported that his left shoulder pain started after repetitive heavy lifting during military service.  The Board notes that the Veteran's military occupational specialty was as a cannon crewmember, which tends to make it likely he did perform some lifting during service.  

Accordingly, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to the adjudication of this claim.  See McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant updated VA treatment records dating since November 2010, including the February 2011 neuropsychological assessment, and associate them with the file.

2.  After the development above has been completed, arrange for a VA initial evaluation of residuals of TBI examination with an appropriate examiner (physiatrist, psychiatrist, neurosurgeon, neurologist, or a generalist clinician who is qualified to conduct such an examination).  

Accordingly, the examiner is asked to review the relevant information in the record and undertake any needed clinical and/or diagnostic testing.  Based on these examination results, the examiner is asked to provide an expert medical opinion on each of the following questions:

(a) Provide a current diagnosis for any and all cognitive and/or TBI disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b) For each diagnosis, is it at least as likely as not (i.e., is it at least equally probable) that the diagnosis involves residual(s) of a June 2005 motor vehicle accident existing since January 2011?  

(c) Notwithstanding the answer to questions (b), is it at least as likely as not (i.e., at least equally probable) that any condition is proximately due to, the result of, or caused by a different medical condition, such as PTSD?

(d) Notwithstanding the answer to questions (b)-(c), is it at least as likely as not (i.e., at least equally probable) that any medical condition has been aggravated (made permanently worse or increased in severity) by a different medical condition, such as PTSD?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (d), the examiner is asked to consider all of the non-medical evidence, including those statements from the Veteran regarding the onset and recurrence of his symptoms.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

3.  After completing all development in paragraph 1 above, arrange for a VA shoulder and arm examination with an appropriate examiner.  

Accordingly, the examiner is asked to review the relevant information in the record and undertake any needed clinical and/or diagnostic testing.  Based on these examination results, the examiner is asked to provide an medical expert opinion on each of the following questions:

(a)  Provide a current diagnosis for any and all disorders found extant in the left shoulder.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b) For each diagnosis, is at least as likely as not (i.e., is it at least equally probable) ) that the medical condition had its onset directly during service, became manifest within a one-year period following discharge from service, or is ultimately causally related to any event or circumstance of the Veteran's active service?

In answering this question, the examiner should consider the Veteran's statements, such as set forth in a November 2010 VA treatment record, indicating that his left shoulder condition is related to heavy lifting during his military service.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

Please articulate the reasons underpinning your medical conclusions.  That is, (1) identify what facts and information support your opinion, and (2) explain how the facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




